REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to backward compatible display management metadata compression.

Prior art for was found for the claims as follows:
Re. Claim 1,
Oh et al., (Joint Collaborative Team on Video Coding of ISO/IEC JTC1/SC29/WG11 and ITU-T SG.16; Supplemental Enhancement Information Set SEI Message; 28. JCT-VC meeting; 15-7-2017 - 21-7-2017; Torino; Pgs. 1-4; URL: http://wftp3.itu.int/av-arch/jctvc-site/, 20170718) disclose the following limitations: 
A method of encoding video data with image metadata (Oh: Abstract, Fig. 1.), the method comprising: 
generating a set of sequence-level parameters (i.e., generating coded layer video sequence (CLVS)) for a sequence of image frames in a media program (Oh: Pgs. 3-4, secs. 2.1-2.2 disclose generating a CLVS for a sequence of image frames.), the set of sequence-level parameters (CLVS) comprising a set of sequence-level indicators (sei_msg_id[i]) indicating a specific set of metadata types (Oh: Pg. 4, sec. 2.2, last paragraph discloses the CLVS comprising multiple SEI message ID’s indicating a specific set of metadata types that correspond to Buffering period SEI message, Pan-scan rectangle SEI message, Picture snapshot SEI message, Progressive refinement segment start SEI message, Progressive refinement segment end SEI message, Tone mapping information SEI message, Frame packing arrangement SEI message, Active parameter sets SEI message, Knee function information SEI message, or Colour remapping information SEI message.); 
generating a sequence of sets of frame-present parameters (i.e., each SEI message refers to a supplemental enhanced information set SEI message) for the sequence of image frames (i.e., related to each coded picture), each set of frame-present parameters in the sequence of sets of frame-present parameters being generated for a respective image frame in the sequence of image frames (Oh: Pgs. 3-4, secs. 2.1-2.2 disclose generating SEI messages for each coded picture.); 
wherein the sequence of sets of frame-present parameters comprises a specific set of frame-present parameters generated for a specific image frame in the sequence of image frames (Oh: Pgs. 3-4, secs. 2.1-2.2 disclose each SEI message include a set of parameters for each coded picture.); 
wherein the specific set of frame-present parameters comprises a specific set of frame-present indicators (i.e., the specific set of SEI messages comprises indicators such as sei_msg_present_flag[i]), each frame-present indicator in the specific set of frame-present indicators indicating a respective one metadata type among the specific set of metadata types indicated by the set of sequence-level indicators (Oh: Pg. 4, sec. 2.2 discloses each sei_msg_present_flag[i] indicator indicates one metadata type [i.e., Pan-scan rectangle SEI message, Picture snapshot SEI message, etc.] among the metadata types indicated by the sei_msg_present_flag[i] indicator.);
wherein the specific set of frame-present indicators includes a first frame-present indicator identifying a first metadata type among the specific set of metadata types, wherein, for the first metadata type, at least one or more metadata parameter values (sei_msg_id[i]) are to be encoded for the specific image frame in a coded bitstream as a metadata payload (Oh: Pgs. 3-4, secs. 2.1-2.2 disclose each sei_msg_present_flag[i] indicator identifies a first metadata type [i.e., Pan-scan rectangle SEI message, Picture snapshot SEI message, etc.] when sei_msg_present_flag[i] = 1 and thus, the identification number or value of sei_msg_id[i] [i.e., metadata parameter value] is encoded.); and 
wherein the specific set of frame-present indicators includes a second frame-present indicator identifying a second metadata type among the specific set of metadata types, wherein, for the second metadata type, no metadata parameter value is to be encoded for the specific image frame in the coded bitstream (Oh: Pgs. 3-4, secs. 2.1-2.2 disclose each sei_msg_present_flag[i] indicator identifies a second metadata type [i.e., Pan-scan rectangle SEI message, Picture snapshot SEI message, etc.] when sei_msg_present_flag[i] = 0 and thus, the identification number or value of sei_msg_id[i] [i.e., metadata parameter value] is not encoded.); and 
encoding, for the sequence of image frames, in a coded bitstream, the sequence of image frames, the set of sequence-level parameters, and the sequence of sets of frame-present parameters, wherein for the specific image frame, the one or more metadata parameter values are encoded as the metadata payload in the coded bitstream for the first metadata type, and no metadata parameter value is encoded in the coded bitstream for the second metadata type (Oh: Pgs. 3-4, section 2 disclose each sei_msg_present_flag[i] indicator identifies a first metadata type [i.e., Pan-scan rectangle SEI message, Picture snapshot SEI message, etc.] when sei_msg_present_flag[i] = 1 and a second metadata type when sei_msg_present_flag[i] = 0. In other words, when the identification number or value of sei_msg_id[i] [i.e., metadata parameter value] for a metadata type is present, it is encoded, and is not encoded for a metadata type when the value is not present.).
Applicant uniquely claimed a distinct feature in the instant invention, which is not found in the prior art, either singularly or in combination. The feature is [Claim 1] “… metadata parameter values are to be encoded for the specific image frame in a coded bitstream as a metadata payload in response to determining that a distortion measure computed for the first metadata type for the specific image frame exceeds a maximum distortion threshold …” This feature is not found or suggested in the prior art.

Claims 1-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 10-21-2021